Citation Nr: 1144987	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-28 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a throat disability.

2.  Entitlement to service connection for a gastroespohgeal reflux disorder (GERD).

3.  Entitlement to service connection for a breathing disorder, to include sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1957 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Houston, Texas.  The Veteran was afforded an April 2011 videoconference hearing before the undersigned.  The hearing transcript is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development for these claims is necessary.

At the April 2011 hearing the Veteran reported that he continued to receive treatment at the Audie Murphy VA Medical Center (VAMC).  The most recent records available are from December 2007.  The RO/AMC must request all records since December 2007 from the Audie Murphy VAMC. 38 C.F.R. § 3.159(c)(2).   

The Veteran contends that his claimed disabilities result from inhalation of smoke and additional toxic fumes during a 1959 tank fire in service.  At the hearing, he recalled that he was repairing the driver's compartment of a tank.  He warned the crew members cleaning the tank to stay away from the battery because their cleaning solvents might spark the battery.  However, they did not follow his warning, and an electrical fire ensued.  The Veteran needed assistance escaping from the driver's compartment of the tank when the fire started.  The fire responders used the toxin carbon tetrachloride to extinguish the fire.  While waiting for assistance, he inhaled a significant amount of smoke and cleaning solvent fumes, in addition to being exposed to carbon tetrachloride.  He sought inpatient treatment for smoke inhalation injuries at the U.S. Army Hospital in Wurzburg, Germany.  He testified that since this incident he has had a continuity of symptomatology of breathing difficulties.  He also asserted that his reflux disorder and throat problems were related to the tank fire.  

Service treatment records do not include complaints or findings relating to a smoke inhalation injury.  However, they do include multiple instances of ear, nose, and throat (ENT) treatment.  He was hospitalized for tonsillitis in September 1959, and he also complained about having a sore throat on multiple occasions.  Service treatment records, dated in March 1959, show that he was assessed as having an upper airway obstruction during deep sleep.  

Since the Veteran has reported having inpatient treatment for smoke inhalation and these records are not of record, an attempt must be made to locate any additional hospital records from the U.S. Army Hospital located in Wurzburg, Germany concerning 1959 smoke inhalation treatment.  

Private medical records following service reflect that the Veteran has had a reflux disorder for nearly 18 years.  In April 1996, he had a trachea tube inserted to treat his chronic sleep apnea.  He continues to have both of these disabilities.  

In June 2011, the Veteran's primary care physician opined that the smoke inhalation injury, including carbon tetrachloride exposure, contributed to the Veteran's lung related illnesses.  

The Veteran had not been afforded a VA examination in connection with his claims.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id. at 83. 

Under the duty to assist, a VA examination is necessary to determine the nature and etiology of the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VAMC treatment records from December 2007 through the present for the Veteran, including records from Audie Murphy VAMC.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the appropriate records custodian and attempt to obtain any outstanding records to include inpatient hospital records dated in 1959 from the U.S. Army Hospital in Wurzburg, Germany.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed throat disability.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report. 

The examiner must interview the Veteran and conduct a clinical examination, including any necessary testing.  He or she must identify all current diagnoses pertaining to the throat.  

For each diagnosis, the examiner is asked to indicate whether it is at least as likely as not (50 percent or more) that it had onset during or is in any way related to service, including treatments for sore throat during service and/or exposure to smoke, solvent fumes, and carbon tetrachloride from an electrical fire.  

A complete and adequate rationale is required for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training. 

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed GERD/ reflux disability.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report. 

The examiner must interview the Veteran and conduct a clinical examination, including any necessary testing.  He or she must identify all current diagnosis(es) pertaining to the GERD or any other reflux disorder.

For each diagnosis, the examiner is asked to indicate whether it is at least as likely as not (50 percent or more) that it had onset during or is in any way related to service, including exposure to smoke, solvent fumes, and carbon tetrachloride from an electrical fire.  

A complete and adequate rationale is required for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training. 

5.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed breathing disorder, including sleep apnea.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report. 

The examiner must interview the Veteran and conduct a clinical examination, including any necessary testing.  He or she must identify all current diagnosis(es) pertaining to any breathing disorder, including sleep apnea.

For each diagnosis, the examiner is asked to indicate whether it is at least as likely as not (50 percent or more) that it had onset during or is in any way related to service, including treatment in  October 1959 for obstructive airway and/or exposure to smoke, solvent fumes, and carbon tetrachloride from an electrical fire.  

A complete and adequate rationale is required for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required) or the examiner does not have the needed knowledge or training. 

6.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

